Exhibit 31.2






NXP SEMICONDUCTORS N.V.
2019 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (this “RSU Agreement”) is made
effective as of the date indicated in the grant summary in the Company’s equity
recordkeeping system (the “Date of Grant”), by and between NXP Semiconductors
N.V., a public limited liability company (naamloze vennootschap) organized under
the Laws of The Netherlands (the “Company”), and the recipient of the grant (the
“Participant”). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the NXP Semiconductors N.V. 2019 Omnibus Incentive
Plan (as may be amended from time to time, the “Plan”).
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
the number of restricted stock units (the “RSUs”) as indicated in the grant
summary in the Company’s equity recordkeeping system, subject to all of the
terms and conditions of this RSU Agreement and the Plan. Each RSU shall
represent the right to receive one (1) share of Common Stock.
2.    Vesting.
(a)    One-third of the RSUs shall vest on each of the first three (3)
anniversaries of the Date of Grant (each a “Vesting Date”); provided that the
Participant remains in continuous employment with the Company or an Affiliate
thereof through the applicable Vesting Date.


(b)    Except as set forth in Section 2(c) below, if the Participant’s
employment is terminated for any reason prior to the final Vesting Date, then
all rights of the Participant with respect to RSUs that have not vested as of
the date of termination shall immediately terminate without notice and without
any compensation; provided, that upon the violation by the Participant of any
provision of the Plan or this RSU Agreement, the RSUs shall terminate effective
as of the date of such violation (rather than the date on which such violation
comes to the attention of the Company) and the Participant shall be required to
return to the Company the shares of Common Stock in respect of vested RSUs on an
after tax basis or an amount in cash equal to the fair market value of the
shares of Common Stock in respect of vested RSUs as of the date of the
Participant’s termination of employment. Any such unvested RSUs terminated
pursuant to this Section 2(b) shall be forfeited without payment of any
consideration, and neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such unvested RSUs.


(c)    If (i) the Participant’s employment is terminated by the Company or any
of its direct and indirect subsidiaries or such other company as designated by
the Administrator (each an “Employing Company”) without the Participant being a
Bad Leaver or by the Participant for Good Reason, in either case within twelve
months following a Change of Control and (ii) the Participant executes and
delivers to the Employing Company (and does not revoke) a general release of
claims in a form satisfactory to the Administrator within sixty (60) days
following such termination (or such shorter period as may be specified by the
Employing Company in accordance with applicable law), then all unvested RSUs
shall immediately vest and shall be settled as soon as practicable after the
date of such termination of employment in accordance with Section 3 below.


Subject, and in addition, to the foregoing, if the Participant’s employment is
terminated (A) at the convenience of the Employing Company (which includes, but
is not limited to, in connection with a reduction in force), as determined by
the Administrator in its sole discretion, prior to a Vesting Date or (B) by
reason of the Retirement of the Participant, and, in either case, not under
circumstances giving rise to the Participant being a Bad Leaver or the Employing
Company terminating the Participant’s employment where the Participant is a Bad
Leaver and provided Participant executes and delivers to the Employing Company
(and does not revoke) a general release of claims as described in (c)(ii) above,
then the Pro-Rata Portion shall vest and be settled as soon as practicable after
the date of such termination of employment in accordance with Section 3 below.


Subject, and in addition, to the foregoing, if the Participant’s employment is
terminated due to the Participant’s death, then all unvested RSUs shall
immediately vest and shall be settled as soon as practicable after such date in
accordance with Section 3 below.


(d)     For the purposes of this RSU Agreement, and notwithstanding any
provision of the Plan to the contrary:




1



--------------------------------------------------------------------------------




(i).
“Bad Leaver” shall mean a Participant whose employment with an Employing Company
is terminated (A) following the Participant committing an act of theft, fraud,
serious misconduct or deliberate falsification of records in relation to his
duties for the Company or the Employing Company; (B) following the Participant
being convicted of or pleading guilty to a serious criminal offence (misdrijf)
relating to his or her duties for the Company or the Employing Company
(excluding any motoring or non-duty related minor offence), which act or
criminal offence referred to in (A) and/or (B) has a material adverse effect
upon the Company or the Employing Company; (C) with immediate effect because of
an urgent cause (dringende reden) as referred to in article 7:678 of the Dutch
Civil Code for cause; (D) a Participant materially violates the Company Code of
Conduct or similarly significant rule or policy of the Company or the Employing
Company; or (E) a Participant within the twelve (12) month period following the
termination of employment, directly or indirectly and in any capacity
whatsoever, engages in any activities in competition with the activities of any
of the Company, its Subsidiaries or its Affiliates, including the Participant
personally actively soliciting or personally actively endeavoring to entice away
or personally actively recruiting any employees of the Company, its Subsidiaries
or its Affiliates in said period.



(ii).
“Good Reason” shall have the meaning in the employment agreement between the
Participant and the Employing Company. If the Participant does not have an
employment agreement with the Employing Company in which Good Reason is defined,
“Good Reason” means, in the absence of the Participant’s written consent, any of
the following: (i) a material reduction by the Employing Company in the
Participant’s net base salary or target bonus (taking into account applicable
taxes and mandatory withholdings in the event of Participant’s geographical
relocation at the request of the Employing Company) unless the base salary or
target bonus of other employees or officers of the Company, any of its
Subsidiaries or the applicable Employing Company in a similar position is
reduced by a similar percentage or amount as part of cost reductions,
restructuring, or job grade alignment affecting all of the company or the
Participant’s Employing Company or business unit; or (ii) a material diminution
in the Participant’s duties or responsibilities (other than as a result of the
Participant’s physical or mental incapacity which impairs his or her ability to
materially perform his or her duties or responsibilities as confirmed by a
doctor reasonably acceptable to the Participant or his or her representative and
such diminution lasts only for so long as such doctor determines such incapacity
impairs the Participant’s ability to materially perform his or her duties or
responsibilities).



(iii).
“Pro-Rata Portion” shall mean, for the period commencing on the Date of Grant
and ending on each applicable Vesting Date occurring after the date of
termination of employment, a number of shares of Common Stock equal to the
product of (x) a fraction, the numerator of which is the number of days the
Participant was employed by the Employing Company on and after the Date of Grant
and the denominator of which is the number of days between the Date of Grant and
the applicable Vesting Date, multiplied by (y) the number of RSUs that would
have otherwise vested on the applicable Vesting Date absent the Participant’s
termination of employment, with any fractional shares rounded to the nearest
whole number of shares.



By way of example, assume that (i) a participant is granted 300 RSUs on November
1 (the Date of Grant), (ii) 100 RSUs vest on each of the three anniversaries of
November 1, and (iii) the participant terminates employment due to Retirement on
May 1 of the year following the year in which the Date of Grant occurred. For
the 100 RSUs originally scheduled to vest on the first anniversary of the Date
of Grant, the Pro-Rata Portion would equal 50 shares of Common Stock (100 RSUs
multiplied by a fraction, the numerator of which is 182 days and the denominator
of which is 365 days). For the 100 RSUs originally scheduled to vest on the
second anniversary of the Date of Grant, the Pro-Rata Portion would equal 25
shares of Common Stock (100 RSUs multiplied by a fraction, the numerator of
which is 182 days and the denominator of which is 730 days). For the 100 RSUs
originally scheduled to vest on the third anniversary of the Date of Grant, the
Pro-Rata Portion would equal 17 shares of Common Stock (100 RSUs multiplied by a
fraction, the numerator of which is 182 days and the denominator of which is
1095 days).


(iv).
“Retirement” shall mean the Participant’s termination of employment with the
Company or the Employing Company where a Participant is eligible to receive an
immediate (early) retirement benefit under an (early) retirement plan of the
Employing Company in which the Participant was eligible to participate and in
accordance with the terms, conditions or guidelines of such plan or the Company
or the Employing Company applicable to the Participant; provided, that if the
Participant



2



--------------------------------------------------------------------------------




is resident in a country where neither the Company nor the Employing Company
sponsor such a plan, then “Retirement” shall be determined by the Administrator
in the context of local practice, including, but not limited to, eligibility to
participate in a retirement plan sponsored by a governmental entity; provided,
further, that if the Participant is resident in the United States and is not
party to an employment contract or agreement with the Company or the Employing
Company that provides for the terms and conditions of “Retirement,” “Retirement”
shall mean the Participant’s termination of employment with the Company or the
Employing Company following having both attained five (5) years of service with
the Employing Company and age fifty-five (55).


3.     Settlement. The shares of Common Stock underlying any RSUs that become
vested in accordance with Section 2 shall be delivered to the Participant as
soon as practicable after the applicable Vesting Date (as applicable, the
“Settlement Date”).


4.    Voting and Other Rights. The Participant shall have no rights of a
stockholder with respect to the RSUs (including the right to vote and the right
to receive distributions or dividends) unless and until shares of Common Stock
are issued in respect thereof following the applicable Vesting Date.


5.    RSU Agreement Subject to Plan. This RSU Agreement is made pursuant to all
of the provisions of the Plan, which is incorporated herein by this reference,
and is intended, and shall be interpreted in a manner, to comply therewith. In
the event of any conflict between the provisions of this RSU Agreement and the
provisions of the Plan, the provisions of this RSU Agreement shall govern. The
Participant hereby acknowledges receipt of a copy of the Plan. The Participant
hereby acknowledges that all decisions, determinations and interpretations of
the Administrator in respect of the Plan, this RSU Agreement and the RSUs shall
be final and conclusive.


6.    No Rights to Continuation of Employment; Discretionary Grant. Nothing in
the Plan or this RSU Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any Affiliate thereof or shall
interfere with or restrict the right of the Company or its Affiliates to
terminate the Participant’s employment at any time for any reason. The (value
of) RSUs granted to, or shares of Common Stock acquired in connection with the
vesting and settlement of the RSUs, under this RSU Award Agreement shall not be
considered as compensation in determining a Participant’s benefits under any
benefit plan of an Employing Company, including but not limited to, group life
insurance, long-term disability, family survivors, or any retirement, pension or
savings plan.


8.    Taxes. Any and all taxes, duties, levies, charges or social security
contributions (“Taxes”) which arise under any applicable national, state, local
or supra-national laws, rules or regulations, whether already effective on the
Date of Grant or becoming effective thereafter, and any changes or modifications
therein and termination thereof which may result for the Participant in
connection with this RSU Agreement (including, but not limited to, the grant of
the Restricted Stock Units, the ownership of the Restricted Stock Units and/or
the delivery of any Common Stock under this Plan, the ownership and/or the sale
of any Common Stock acquired under this RSU Agreement) shall be for the sole
risk and account of the Participant.


9.    Governing Law and Forum. This RSU Agreement shall be governed by and
construed in accordance with the laws of The Netherlands, without giving effect
to the principles of conflicts of laws. Any dispute arising under or in
connection with this RSU Agreement shall be settled by the competent courts in
Amsterdam, The Netherlands.


10.    RSU Agreement Binding on Successors. The terms of this RSU Agreement
shall be binding upon the Participant and upon the Participant’s heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.


11.    No Assignment. Notwithstanding anything to the contrary in this RSU
Agreement, neither this RSU Agreement nor any rights granted herein shall be
assignable by the Participant.


12.    Insider Trading Rules; Certain Company Policies; Necessary Acts. Each
Participant shall comply with any applicable “insider trading” laws and
regulations, including the “NXP Semiconductor N.V. Insider Trading Policy,” the
Company Code of Conduct, and any restrictive covenant or intellectual property
assignment agreement to which the Participant is a party. The Participant hereby
agrees to perform all acts, and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this RSU Agreement,
including but not limited to all acts and documents related to compliance with
applicable securities and/or tax laws.


13.    Severability. Should any provision of this RSU Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to


3



--------------------------------------------------------------------------------




become a part hereof and treated as though contained in this original RSU
Agreement. Moreover, if one or more of the provisions contained in this RSU
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, in lieu of severing
such unenforceable provision, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.


14.    Addenda. The provisions of any addenda attached hereto are incorporated
by reference herein and made a part of this RSU Agreement. To the extent that
any provision in any such addenda conflicts with any provision set forth
elsewhere in this RSU Agreement (including, without limitation, any provisions
related to Taxes or the Settlement Date), the provision set forth in such
addenda shall control.


15.    Entire Agreement. This RSU Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof,
and supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof.


16.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


17.    Acceptance. This RSU Agreement must be accepted by the Participant’s
electronic acceptance in the Company’s equity recordkeeping system or the
Participant will have no right to the RSU grant provided for in this RSU
Agreement. By accepting this RSU Agreement the Participant consents to the
electronic delivery through the Company’s equity recordkeeping system of all
documents related to this RSU grant. Please be informed that when you accept
these grants via the E*TRADE system (or such other system designated by the
Administrator) you consent to the processing, collection, storing and adapting
by the Company, its affiliates, or any entity administrating the Plan, your
grant, and/or your (rights to) any shares of Common Stock, of any personal data
relating to you (including, inter alia, name, address, personnel number and
position) for the sole purpose of your participation in the Plan. This data is
processed for purposes of administrating and executing the Plan in the broadest
sense. The Company or the Employing Company may transfer the data relating to
you to their Subsidiaries or Affiliates or any designated person located in the
United States for purposes of administrating, approving and executing the Plan
in the broadest sense. The United States does not provide an adequate level of
data protection for the above-mentioned purposes.


18.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.




4



--------------------------------------------------------------------------------








ANNEX A
Country Specific Tax Provisions
For Participants whose RSU grants are or become subject to the tax laws of the
United States
Settlement Date. The Settlement Date shall occur as soon as practicable
following the applicable Vesting Date or such earlier date as provided in
Sections 2(b)-(c) of this RSU Agreement, but in no event later than March 15 of
the year following the year in which such date of termination occurs.
Notwithstanding the foregoing, to the extent that a Participant is or may become
eligible for Retirement prior to the final Vesting Date, then the Settlement
Date applicable to such Participant shall be no later than ninety (90) days
following such Participant’s termination of employment.
Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Agreement comply with Section 409A of the U.S. Internal
Revenue Code of 1986, as amended from time to time, or any successor thereto
(the “Code”), to the extent subject thereto, and accordingly, to the maximum
extent permitted, this RSU Agreement shall be interpreted and administered to be
in compliance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this RSU Agreement which are
subject to Section 409A of the Code until the Participant would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this RSU Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this RSU Agreement or any other
arrangement between the Participant and the Company during the six-month period
immediately following the Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s date of
death). The Company makes no representation that any or all of the payments
described in this RSU Agreement will be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A of the Code.






5

